GUIDRY, Judge,
concurring.
I concur that the issue presented by this appeal is moot, however, in my view the trial court erred in granting plaintiff driving privileges during the period of suspension mandated by the clear provisions of LSA-R.S. 32:863. Act 115 of 1977 (LSA-R.S. 32:861 et seq.) requires that every self propelled motor vehicle registered in this state, with exceptions not here relevant, shall be covered by a motor vehicle liability policy or equivalent security. This act also sets forth mandatory penalty provisions which are designed to assure compliance with that law, the minimum penalty being revocation of registration and suspension of driving privileges for a period of 30 days. Our law accords no authority to the courts for the grant of driving privileges during the period of revocation and suspension mandated by R.S. 32:863. If we permit the enforcement provisions of the act to be circumvented, the law is rendered meaningless and the will of the legislature is frustrated.
For these reasons I respectfully concur.